Case 3:19-cr-00070-TAD-KLH Document 98 Filed 09/07/21 Page 1 of 2 PageID #: 395




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 UNITED STATES OF AMERICA                               CASE NO. 3:19-CR-00070-01

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 DERRICK CURRY (01)                                     MAGISTRATE JUDGE HAYES

                                    MEMORANDUM ORDER

        Before the Court is a Motion for Compassionate Release and/or Reduction of Sentence

 [Doc. No. 93] filed by Defendant Derrick Wayne Curry (“Curry”). An Opposition [Doc. No. 97]

 was filed by the United States of America (“USA”) on September 3, 2021. For the reasons set

 forth herein, Curry’s motion is DENIED and DISMISSED WITHOUT PREJUDICE for failure

 to exhaust administrative remedies.

        On August 7, 2019, Curry pled guilty as charged to possession of a firearm by a

 convicted felon. On March 4, 2020, Curry was sentenced to a guideline sentence of 51 months.

        On August 24, 2021, Curry filed the instant Motion for Compassionate Release and/or

 Reduction of Sentence. In his motion, Curry argues that he suffers from asthma, hypertension,

 obesity, a herniated disc in his neck, chronic back pain, prediabetes, and flat feet. Curry

 contends these conditions qualify as extraordinary reasons for a reduction of his sentence. Curry

 admittedly has not yet filed a request for administrative relief through Bureau of Prison channels.

 Curry claims it would be futile to do so since FFC Yazoo City (where he is currently located), is

 not his “designated facility” where he will serve the remainder of his federal sentence.

        The exhaustion requirement is a paradigmatic mandatory claim-processing rule that must

 be enforced if the USA properly raises exhaustion in the district court, United States v. Franco,
Case 3:19-cr-00070-TAD-KLH Document 98 Filed 09/07/21 Page 2 of 2 PageID #: 396




 973 F.3d 465 (5th Cir. 2020). The USA has raised this exhaustion requirement, and Curry has

 failed to exhaust his administrative remedies.

        For the reasons set forth herein,

        IT IS ORDERED that Curry’s Motion for Compassionate Release and/or Reduction of

 Sentence [Doc. No. 93] is DENIED and DISMISSED WITHOUT PREJUDICE for failure to

 exhaust his administrative remedies.

        MONROE, LOUISIANA, this 7th day of September 2021.




                                                              Terry A. Doughty
                                                         United States District Judge




                                                  2
